DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the setting unit” recited in claims 1, 16, 19-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to provide structural support (fig. 5, fig. 6, fig. 12, shown the controller 821 coupled to processor, fig. 5, fig. 6-setting unit 151/241 and communication processing unit 153- 243, section 0029-0204)  and algorithms (fig. 11, steps 102-s114) for implementing the claim function (section 0029-0204).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the “recording medium” recited in 
	
	Regarding claim 19, 20, the “recording medium” recited in line is treated as carrier wave or signal per se because the specification fails to describe the medium as non-transitory medium.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-7, 9-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oteri et al (US 2019/0327757 A1).

Regarding claim 1, Oteri ‘757 discloses a communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141)  that communicates with a base station apparatus (fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141) that receives first uplink data of grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and second uplink data of grant-based transmission (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104), the communication apparatus (fig. 1 A to fig. 1B,1D see, WTRU/UE 102 that comprises processor 118 coupled to the transceiver 120 and performs communication with gNB 180a, section 0053-0057, 0083-0084) comprising: a setting unit  (fig. 1B, see, the processor of the WTRU 102, section 0053-0064) that performs setting regarding grant-free transmission available resources (see, monitoring for assignments for DL slots, section 0113-0114,  0117, section 0147,149, 0161,  0165-the WTRU device modifies of the communication parameters) based on setting information (see, control information/scheduling information configured for the WTRU by the gNB, section 0113,0114, 0117, 0134-0135) received from the base station apparatus ( fig. 1D, see, gNB 180 which configures scheduling information, resource for both WTRU URLLC, eMMB devices 116, section 0082-0090+. 0113-0114, 0117, 0134-013) ; and a communication processing unit that receives (fig. 1B, see, the transceiver coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141), in a predetermined first slot (see, time slots on which the WTRU receives indicator via the control channel region, section 0131-0133), a downlink control channel including parameter information (see, the control channel region as an indicator to the WTRU, section 0131-0132) for grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and that uses uplink resources selected from the grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133)  to transmit the first uplink data generated based on the parameter information (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB).

Regarding claim 2, Oteri ‘757 discloses the communication apparatus, wherein the first slot is determined based on a transmission time interval of the second uplink data longer than the first uplink data (noted: the URLL transmission is ultra-low latency while eMBB is in transmission time interval which is longer than URLL as shown in fig. 7, fig. 11 to fig. 12, section 0099).

Regarding claim 3, Oteri ‘757 discloses the communication apparatus, wherein the communication processing unit monitors the downlink control channel in the first slot (see, monitoring for assignments for DL slots (i.e., control signaling at the beginning of the first mini-slot in the DCI), section 0113-0114, 0117).

Regarding claim 4, Oteri ‘757 discloses the communication apparatus, wherein in a case where the parameter information is not detected in the first slot, the first uplink data is generated based on predetermined parameter information (see, failure associated in the next slot, wherein the scheduling grant is not received for UL, the URLLC or eMMB device transmits UL information to the gNB, section 0144, 0148).

Regarding claim 5, Oteri ‘757 discloses the communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141), wherein an application period of the parameter information is see, the  URLLC WTRU monitoring mini-slots for mmWave applications, including URLLC data packet whose transmission time interval is shorter than eMBB, section 0117, 0120, 0099). 

Regarding claim 6, Oteri ‘757 discloses the communication apparatus, wherein a relationship between the first slot and a second slot that is a leading slot of the application period of the parameter information is set specifically for the communication apparatus (fig. 18, shows URLLC parts 1812 and eMBB 1802 parts in the slots in which URLLC and eMBB communications are scheduled, section 0143-0146).

Regarding claim 7, Oteri ‘757 discloses the communication apparatus, wherein the communication processing unit transmits terminal ability information (see, the gNB monitor and listens from WTRU URLLC devices, section 0119, 0122-0123, 0124-0126) regarding a time difference between the first slot and the second slot (see, slot 1 and slot 2, section 0097) to the base station apparatus (see, the resources allocated in certain configuration, where the latency requirements for the URLLC and eMMB are taking into consideration, section 0097, 0099).

Regarding claim 8, Oteri ‘757 discloses the communication apparatus according to claim 1, wherein the parameter information is determined based on whether or not there is the second uplink data (noted: from the configuration for scheduling resources, pre-emption mini-slot resources to accommodate interference, section 0146-0148, 0151-0152, pre-emption in mini-slot resources implies modification of UL transmission, 0142-the WTRU searches for URLLC UL grant in a DCI on second PDCCH to identifier the specific pre-empted resources).

Regarding claim 9, Oteri ‘757 discloses the communication apparatus according to claim 8, wherein the second uplink data is transmitted by using orthogonal resources that are at least partially a same  (see, overlapped resources, section 0138, 0149) as the grant-free transmission available resources (see, OFDM, section 0041, see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB, fig. 11, ULRLL data in subsequent UL slots, section 0122-0123).

Regarding claim 10, Oteri ‘757 discloses the communication apparatus, wherein the parameter information (see, link parameters such as modulation and coding scheme (MCS) with which the URLLC WTRU may transmit data in the mini-slot, section 0129-0130) includes information regarding a modulation system and/or an encoding rate (see, link parameters such as modulation and coding scheme (MCS) with which the URLLC WTRU may transmit data in the mini-slot, section 0129-0130). 

Regarding claim 11, Oteri ‘757 discloses the communication apparatus, wherein the parameter information includes information regarding transmission power (see, link parameters such as modulation and coding scheme (MCS), transmission power with which the URLLC WTRU may transmit data in the mini-slot, section 0129-0130).

Regarding claim 12, the communication apparatus according to claim 1, wherein
the parameter information includes information regarding a transmission method related to a non-orthogonal domain.

Regarding claim 13, Oteri ‘757 discloses the communication apparatus, wherein the parameter information includes information regarding the number of repetitions of data transmission (noted: based on the configuration, the WTRU may repeat the communications a desired number of time to increase the probability or receptions in slot, section 0121-0123, 0126, noted: the communications related to uplink data packet transmission). 

Regarding claim 14, Oteri ‘757 discloses the communication apparatus, wherein the parameter information includes information (see, the WTRU may be prepared to URLCC communication from or by e gNB, section 0106, 0110) regarding a signal waveform (see, the WTRU or ULRLC device that is configured to monitor time slots for mmWave applications, section 0117, noted:  waveforms applications related to URLLC, mMTC, eMBB, section 0002).

Regarding claim 15, the communication apparatus, wherein the downlink control channel is generated based on scramble information included in the setting information (see, the WTRU decoding of the encoded control information carried in PDCCH/monitoring of mmWV applications, section 0117, 0119).

Regarding claim 16, Oteri ‘757 discloses a base station apparatus (fig. 1A, base station 114 or gNB which facilitates communications with the WTRU 102 in relation to latency requirements, section 0042-0051, 0052, fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141) that communicates with a first communication apparatus (fig. 1A, see, WTRU 102 that communicated with gBN 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141) for grant-free transmission (see, the gNB which reserves and allocates of time slots (i.e., resources) to be used by URLLC devices/WTRUs, section 0103) of first uplink data and a second communication apparatus (see, the base station/eNB or gNB schedules of users/multiple WTRUs/communicates with  WTRUs 102a, 102b, 102c, section 0067, 0085-0086) for grant-based transmission of second uplink data (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104), the base station apparatus comprising: a setting unit (fig. 1A, fig. 1D, section 0082-0090+, fig. 17, the gNB/eNB does implicitly comprise a processor and RF transceiver by virtue of transmitting of downlink information/configuration indicates grant-free resources to the WTRUs, section 0137, 0141, 0180)  that transmits setting information (see, control information/scheduling information configured by the gNB to the WTRU, section 0113,0114, 0117, 0134-0135) regarding grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133) to the first communication apparatus (see, control information/scheduling information configured by the gNB to the WTRU, section 0113,0114, 0117, 0134-0135); and a communication processing unit that transmits (fig. 1A, fig. 17, the gNB/eNB does implicitly comprise a processor and RF transceiver by virtue of transmitting of downlink information/configuration indicates grant-free resources to the WTRUs, section 0137, 0141, 0180)  in a predetermined first slot (see, time slots on which the WTRU receives indicator via the control channel region, section 0131-0133), a downlink control channel including parameter information (see, the control channel region as an indicator to the WTRU, section 0131-0132) for grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB)  and that receives the first uplink data generated based on the parameter information (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), the first uplink data transmitted from the first communication apparatus using uplink resources selected from the grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133).

Regarding claim 17, Oteri ‘757 discloses a method executed by a communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141) that communicates with a base station apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141) that receives first uplink data of grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and second uplink data of grant-based transmission (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104), the method comprising: performing setting (see, monitoring for assignments for DL slots, section 0113-0114,  0117, section 0147,149, 0161,  0165-the WTRU device modifies of the communication parameters) regarding grant-free transmission available resources (see, monitoring for assignments for DL slots/eMBB, URRLC slots in which the gNB configures for the eMBB, URLLC WTRU, section 0113-0114,  0117, 0136) based on setting information (see, control information/scheduling information configured for the WTRU by the gNB, section 0113,0114, 0117, 0134-0135) received from the base station apparatus (fig. 1D, see, gNB 180 which configures scheduling information, resource for both WTRU URLLC, eMMB devices 116, section 0082-0090+. 0113-0114, 0117, 0134-0135) ; and receiving, in a predetermined first slot (see, time slots on which the WTRU receives indicator via the control channel region, section 0131-0133), a downlink control channel including parameter information for grant-free transmission (see, the control channel region as an indicator to the WTRU, section 0131-0132) and using uplink resources selected from the grant-free transmission available resources to transmit the first uplink data generated based on the parameter information (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133).

Regarding claim  18, Oteri ‘757 discloses a method (fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141)  executed by a base station apparatus (fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141) that communicates with a first communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141) for grant-free transmission of first uplink data (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and a second communication apparatus for grant-based transmission of second uplink data (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104, noted: the WTRU can perform transmission based on allocated resources/grant), the method comprising: transmitting setting information (see, control information/scheduling information configured for the WTRU by the gNB, section 0113,0114, 0117, 0134-0135)  regarding grant-free transmission available resources (see, monitoring for assignments for DL slots, section 0113-0114,  0117)  to the first see, control information/scheduling information configured for the WTRU by the gNB, section 0113,0114, 0117, 0134-0135); and transmitting, in a predetermined first slot (see, time slots on which the WTRU receives indicator via the control channel region from the base station/gNB, section 0131-0133),, a downlink control channel including parameter information for grant-free transmission (see, the control channel region as an indicator to the WTRU, section 0131-0132)  and receiving the first uplink data generated based on the parameter information, the first uplink data transmitted from the first communication apparatus using uplink resources selected (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133) from the grant-free transmission available resources (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB).

Regarding claim 19, Oteri ‘757 discloses a recording medium recording a program (fig. 1B, WTRU 102 that includes memory 130/RAM/ROM that is coupled a processor 118, section 055-0062) for causing a computer (see, processor 118 which is coupled to peripherals, which includes software or hardware modules, section 0063) function as: A communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141)  that communicates with a base station apparatus (fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141) that receives first uplink data of grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and second uplink data of grant-based transmission (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104), the communication fig. 1 A to fig. 1B,1D see, WTRU/UE 102 that comprises processor 118 coupled to the transceiver 120 and performs communication with gNB 180a, section 0053-0057, 0083-0084) comprising: a setting unit  (fig. 1B, see, the processor of the WTRU 102, section 0053-0064) that performs setting regarding grant-free transmission available resources (see, monitoring for assignments for DL slots, section 0113-0114,  0117, section 0147,149, 0161,  0165-the WTRU device modifies of the communication parameters)based on setting information (see, control information/scheduling information configured for the WTRU by the gNB, section 0113,0114, 0117, 0134-0135) received from the base station apparatus (see, the WTRU which may determine what session that the URLL session, section 0104, 0106); and a communication processing unit that receives (fig. 1B, see, the transceiver coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141), in a predetermined first slot (see, time slots on which the WTRU receives indicator via the control channel region, section 0131-0133), a downlink control channel including parameter information (see, the control channel region as an indicator to the WTRU, section 0131-0132) for grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB) and that uses uplink resources selected from the grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133)  to transmit the first uplink data generated based on the parameter information (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB).

Regarding claim 20, Oteri ‘757 discloses a recording medium recording a program for causing a computer to function (noted: features and elements, methods can be implemented in computer program/software or computer-readable medium that is executed by a processor, section 0180) as: a base station apparatus (fig. 1A, base station 114 or gNB which facilitates communications with the WTRU 102 in relation to latency requirements, section 0042-0051, 0052) a base station apparatus (fig. 1A, base station 114 or gNB which facilitates communications with the WTRU 102 in relation to latency requirements, section 0042-0051, 0052, fig. 17, see, the gNB that transmits UL grant-free resources via scheduling configuration information, section 0141) that communicates with a first communication apparatus (fig. 1A, see, WTRU 102 that communicated with gNB 114a, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141) for grant-free transmission (see, the gNB which reserves and allocates of time slots (i.e., resources) to be used by URLLC devices/WTRUs, section 0103) of first uplink data and a second communication apparatus (see, the base station/eNB or gNB schedules of users/multiple WTRUs/communicates with  WTRUs 102a, 102b, 102c, section 0067, 0085-0086) for grant-based transmission of second uplink data (see, transmission based on eMBB in relation resources allocated for eMBB data, section 0098-0099, fig. 3-fig. 4, device which transmits URLLC and eMBB traffic, section 0103-0104), the base station apparatus comprising: a setting unit (fig. 1A, fig. 17, the gNB/eNB does implicitly comprise a processor and RF transceiver by virtue of transmitting of downlink information/configuration indicates grant-free resources to the WTRUs, section 0137, 0141)  that transmits setting information regarding grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133) to the first communication apparatus (see, control information/scheduling information configured from the WTRU by the gNB, section 0113,0114, 0117, 0134-0135); and a communication processing unit that transmits (fig. 1A, fig. 17, the gNB/eNB does implicitly comprise a processor and RF transceiver by virtue of transmitting of downlink information/configuration indicates grant-free resources to the WTRUs, section 0137, 0141)  in a predetermined first slot (see, time slots on which the WTRU receives an indicator via the control channel region, section 0131-0133), a downlink control channel including parameter information (see, the control channel region as an indicator to the WTRU, section 0131-0132) for grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB)  and that receives the first uplink data generated based on the parameter information (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), the first uplink data transmitted from the first communication apparatus using uplink resources selected from the grant-free transmission available resources (see, configured slots as grant-free resources by the gNB which can used by the WTRU in UL transmission, section 0131-0133).


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al (US 2019/0327757 A1) in view Zhang et al (US 2018/0288746 A1, Provisional Application No. 62/488,529, filed on April. 21, 2017).

	Oteri ‘757 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: Regarding claim 12, the communication apparatus, wherein the parameter information includes information regarding a transmission method related to a non-orthogonal domain.
	However, Zhang ‘746 from a similar field of endeavor discloses: wherein the parameter information includes information (see, configuration information in relation to resources, section 0066, see, configuration parameters transmitted by the base station to the UE, section 0185-0186, 0191, 0030) regarding a transmission method related to a non-orthogonal see, Uplink transmissions may use non-orthogonal multiple access (NOMA), the grant-uplink resources may be configured and signals to the UE in relation to application type (URLLC, eMBB, mMTC), 0056, 0058, 0061).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink transmissions in which uplink grant free resources are allocated and used in NOMA as taught by Zhang ‘746 into the wireless method and apparatus of grant-free resources via scheduling information of Oteri ‘757.  The motivation would have been to provide efficient transmission without grant (section 0008).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al (US 2019/0174472 A1) discloses grant-less uplink transmissions, wherein an eNB allocates time-frequency resource to WTRUs (section 0090, 0190).

YEO et al (US 2020/0028640 A1), Priority Date of March 23, 2017) discloses method and apparatus for indicating grant-less resources activation (i.e., time slots in subframes) to the UEs via downlink control information(paragraphs 0082-0090+, 0290-0308).
Yeo further scrambling of the DCI with grant-less configuration value (section 0303).

Li et al (US 2017/0367110 A1)-discloses grant-less uplink transmissions (section 0090-100+, 0138-0157).
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473